Citation Nr: 0115385	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-04 818	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured medial malleolus of the right ankle, currently 
rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



REMAND

The veteran served on active duty from October 1962 to 
February 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  

On a VA examination in August 1998, a history was recorded of 
multiple right ankle fractures, first sustained during the 
veteran's active service from a parachute jump and 
subsequently, in 1964 and 1967 from twisting, tripping and 
falling injuries.  He complained of sudden episodes of sharp, 
severe pain and giving way of the right ankle with frequent 
falls.  The physical examination revealed tenderness distal 
to the medial and lateral malleolus.  The range of motion was 
described by the examiner as full, with dorsiflexion to 10 
degrees and plantar flexion to 45 degrees.  There was pain at 
the extremes of flexion and extension, as well as on varus 
and valgus stress testing.  The impression was right ankle 
pain, status post multiple fractures.  

During a November 1999 hearing, the veteran testified that, 
when he stepped down on his right foot, he sometimes felt an 
electric shock sensation that caused him to jerk his leg up 
and fall.  He described this as a giving way.  He reportedly 
had never worn a brace but stated that it might help his 
right ankle instability.  

On a VA examination in December 1999, the veteran complained 
of pain on ambulation with a sensation of an electric shock 
when he bore weight on his ankle, causing him to jerk his leg 
up.  This reportedly had caused falls that worsened his right 
ankle disability.  The examiner reported never having seen a 
patient complain of the electric-type shock connected to 
"degenerative disease of the neuroma" that may account for 
this type of symptom.  It was not believed that it was as 
likely as not that the veteran's degenerative arthrosis of 
the right ankle was causing this symptom.  The examiner also 
expressed the opinion that a brace was not required.  

The veteran's right ankle disability has been rated on the 
basis of limitation of motion of the ankle, Diagnostic Code 
5271.  In accordance with the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2000), these criteria also encompass limited motion 
induced by weakness, painful motion, fatigue and flare-ups.  
He has complained of pain with ambulation, but mainly the 
sensation of an electric shock on right ankle weight-bearing 
causing the reaction of jerking his leg off the floor which, 
in turn, caused falls resulting in additional injuries.  He 
stated that this electric shock sensation on weight bearing 
had been occurring about 30 to 60 times over about 7 years.  
The examiner apparently referred to this electric shock 
feeling as possibly symptomatic of a neuroma, but the 
presence or absence of any neuroma affecting right ankle 
function was not medically ascertained, and no neurologic 
examination of the right ankle was conducted.  

References to pain, sensory changes and flare-ups that may 
impact on limitation of motion and other dysfunction of the 
right ankle are significant because of the provisions of 38 
C.F.R. §§ 4.40, 4.45.  These regulatory provisions require 
that functional loss due to such problems be specifically 
considered when applying the pertinent rating criteria.  
Moreover, any functional loss due to pain or other symptom 
must be expressed in terms of the degree of range-of-motion 
loss beyond that clinically demonstrated.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  DeLuca specified that the medical 
examiner should be asked to determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Findings by which functional losses may be rated have not 
been made a part of the available record.  Therefore, further 
development in this regard is required.  

In light of the discussion above, the case is REMANDED to the 
RO for the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with information concerning recent 
treatment of his service-connected right 
ankle disability.  The RO should assist 
him in this endeavor by contacting all 
sources of treatment identified by the 
veteran and securing any available 
records.  

2.  The veteran should be scheduled for 
orthopedic and neurologic evaluations.  
All indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The neurologic examiner should ascertain 
whether the veteran has a neuroma in the 
area of the right ankle and, if so, 
indicate whether that neuroma is a 
manifestation of or otherwise related to 
the service connected ankle fracture.  
The examiner should take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
that involve the right ankle.  The 
severity of each such problem should be 
expressed in terms of additional range-
of-motion loss beyond that which is 
clinically observed, if feasible  See 
DeLuca, supra.  All findings, opinions 
and bases therefor should be set forth in 
detail.  

3.  The RO should then review the claim 
on appeal and insure that the provisions 
of the recently enacted Veterans Claims 
Assistance Act of 2000 have been fully 
complied with.  If any benefit sought by 
the veteran remains denied, a 
supplemental statement of the case should 
be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  The veteran need take no action 
until otherwise notified.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



